Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The essential question presented is whether the collapse of plaintiff’s platform scales which occurred when a truck was driven upon them is within the coverage of an insurance policy insuring against “ loss resulting from actual physical contact of * * * a vehicle”. The record is barren of any evidence as to what caused the scales to collapse. It discloses only that the scales collapsed when the truck was driven upon the platform. The scales were customarily used to weigh loaded trucks. Whether they collapsed because of obsolescence or from natural wear and tear over a period of time, or from some other happening or circumstances does not appear. In determining whether the proximate cause of the damage was some hazard insured against under the policy we may not speculate as to what such proximate cause actually was. The judgment appealed from should, therefore, be reversed and a new trial ordered to permit a further development of the facts. All concur. (Appeal from a judgment of Oneida Trial Term for plaintiff in an action under an extended coverage rider on a fire insurance policy.) Present — MeCurn, P. J., Vaughan, Kimball, Williams and Goldman, JJ.